
	
		I
		111th CONGRESS
		1st Session
		H. R. 662
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2009
			Ms. Giffords (for
			 herself, Ms. Kirkpatrick of Arizona,
			 Mr. Moore of Kansas,
			 Mr. Sam Johnson of Texas,
			 Mr. Shuler,
			 Mr. Calvert,
			 Mr. Bilbray,
			 Mr. Kratovil, and
			 Mr. Ellsworth) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committees on Education
			 and Labor, and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To evaluate and extend the basic pilot program for
		  employment eligibility confirmation and to ensure the protection of Social
		  Security beneficiaries.
	
	
		1.Short titleThis Act may be cited as the
			 Employee Verification Amendment Act of
			 2009.
		2.Extension of
			 programsSection 401(b) of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1324a note) is amended by striking 11-year period and inserting
			 16-year period.
		3.Protection of Social
			 Security Administration programs
			(a)Funding under
			 agreementEffective for
			 fiscal years beginning on or after October 1, 2008, the Commissioner of Social
			 Security and the Secretary of Homeland Security shall enter into and maintain
			 an agreement which shall—
				(1)provide funds to
			 the Commissioner for the full costs of the responsibilities of the Commissioner
			 under section 404 of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (8 U.S.C. 1324a note), including (but not limited
			 to)—
					(A)acquiring, installing, and maintaining
			 technological equipment and systems necessary for the fulfillment of the
			 responsibilities of the Commissioner under such section 404, but only that
			 portion of such costs that are attributable exclusively to such
			 responsibilities; and
					(B)responding to individuals who contest a
			 tentative nonconfirmation provided by the basic pilot confirmation system
			 established under such section;
					(2)provide such funds quarterly in advance of
			 the applicable quarter based on estimating methodology agreed to by the
			 Commissioner and the Secretary (except in such instances where the delayed
			 enactment of an annual appropriation may preclude such quarterly payments);
			 and
				(3)require an annual accounting and
			 reconciliation of the actual costs incurred and the funds provided under the
			 agreement, which shall be reviewed by the Office of Inspector General of the
			 Social Security Administration and the Department of Homeland Security.
				(b)Continuation of
			 employment verification in absence of timely agreementIn any case in which the agreement required
			 under subsection (a) for any fiscal year beginning on or after October 1, 2008,
			 has not been reached as of October 1 of such fiscal year, the latest agreement
			 between the Commissioner and the Secretary of Homeland Security providing for
			 funding to cover the costs of the responsibilities of the Commissioner under
			 section 404 of the Illegal Immigration Reform and Immigrant Responsibility Act
			 of 1996 (8 U.S.C. 1324a note) shall be deemed in effect on an interim basis for
			 such fiscal year until such time as an agreement required under subsection (a)
			 is subsequently reached, except that the terms of such interim agreement shall
			 be modified by the Director of the Office of Management and Budget to adjust
			 for inflation and any increase or decrease in the volume of requests under the
			 basic pilot confirmation system. In any case in which an interim agreement
			 applies for any fiscal year under this subsection, the Commissioner and the
			 Secretary shall, not later than October 1 of such fiscal year, notify the
			 Committee on Ways and Means, the Committee on the Judiciary, and the Committee
			 on Appropriations of the House of Representatives and the Committee on Finance,
			 the Committee on the Judiciary, and the Committee on Appropriations of the
			 Senate of the failure to reach the agreement required under subsection (a) for
			 such fiscal year. Until such time as the agreement required under subsection
			 (a) has been reached for such fiscal year, the Commissioner and the Secretary
			 shall, not later than the end of each 90-day period after October 1 of such
			 fiscal year, notify such Committees of the status of negotiations between the
			 Commissioner and the Secretary in order to reach such an agreement.
			4.GAO study of basic
			 pilot confirmation system
			(a)In
			 generalAs soon as
			 practicable after the date of the enactment of this Act, the Comptroller
			 General of the United States shall conduct a study regarding erroneous
			 tentative nonconfirmations under the basic pilot confirmation system
			 established under section 404(a) of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note).
			(b)Matters To be
			 studiedIn the study required under subsection (a), the
			 Comptroller General shall determine and analyze—
				(1)the causes of
			 erroneous tentative nonconfirmations under the basic pilot confirmation
			 system;
				(2)the processes by
			 which such erroneous tentative nonconfirmations are remedied; and
				(3)the effect of such erroneous tentative
			 nonconfirmations on individuals, employers, and Federal agencies.
				(c)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Comptroller
			 General shall submit the results of the study required under subsection (a) to
			 the Committee on Ways and Means and the Committee on the Judiciary of the House
			 of Representatives and the Committee on Finance and the Committee on the
			 Judiciary of the Senate.
			5.GAO study of effects
			 of basic pilot program on small entities
			(a)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Comptroller General of the United States shall submit to the
			 Committees on the Judiciary of the United States House of Representatives and
			 the Senate a report containing the Comptroller General’s analysis of the
			 effects of the basic pilot program described in section 403(a) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a
			 note) on small entities (as defined in section 601 of title 5, United States
			 Code). The report shall detail—
				(1)the costs of
			 compliance with such program on small entities;
				(2)a
			 description and an estimate of the number of small entities enrolled and
			 participating in such program or an explanation of why no such estimate is
			 available;
				(3)the projected
			 reporting, recordkeeping and other compliance requirements of such program on
			 small entities;
				(4)factors that
			 impact small entities’ enrollment and participation in such program, including
			 access to appropriate technology, geography, entity size, and class of entity;
			 and
				(5)the steps, if any,
			 the Secretary of Homeland Security has taken to minimize the economic impact of
			 participating in such program on small entities.
				(b)Direct and
			 indirect effectsThe report shall cover, and treat separately,
			 direct effects (such as wages, time, and fees spent on compliance) and indirect
			 effects (such as the effect on cash flow, sales, and competitiveness).
			(c)Specific
			 contentsThe report shall provide specific and separate details
			 with respect to—
				(1)small businesses
			 (as defined in section 601 of title 5, United States Code) with fewer than 50
			 employees; and
				(2)small entities
			 operating in States that have mandated use of the basic pilot program.
				
